Citation Nr: 1456010	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  10-04 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for left eye retinopathy, to include as secondary to diabetes mellitus.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1966 to May 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2011, November 2013, and May 2014 the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  


FINDING OF FACT

The Veteran's left eye retinopathy is not shown to be causally or etiologically related to his service-connected diabetes mellitus.


CONCLUSION OF LAW

The Veteran's left eye retinopathy is not caused or aggravated by his service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.310 (2014).







REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided a pre-adjudication VCAA notice by letter dated in March 2005.  The Veteran was notified of the evidence needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for a disability rating and for the effective date of the claim.  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records (STRs), post-service treatment records, and lay statements have been associated with the record.  Additionally, the Veteran was afforded VA examinations in August 2011 and January 2014.  The VA examiners reviewed the Veteran's claims file and provided detailed medical histories, clinical evaluations, and opinions.  Any inadequacy regarding these examinations was cured by the May 2014 VA addendum opinion, which provided a thorough opinion regarding the etiological relationship between the Veteran's eye condition and diabetes mellitus that was based on a review of the available evidence, clinical data, and medical literature.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In June 2011, November 2013, and May 2014, the Board remanded the Veteran's claim to provide him with a VA examination to determine whether his left eye retinopathy is causally or etiologically related to his service-connected diabetes mellitus and to obtain an addendum opinion to address aggravation.  As the requested development has been completed, no further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for service connection is thus ready to be considered on the merits.


II. Secondary Service Connection

The Veteran seeks service connection for left eye retinopathy.  In this case, the Veteran does not contend, and the evidence does not show, that he had left eye retinopathy during service.  Instead, the Veteran contends that his left eye retinopathy is a result of his service-connected diabetes mellitus.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury pursuant to 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Veteran was first afforded a VA examination regarding this matter in August 2011.  The VA examiner indicated that the Veteran had nuclear sclerosis (cataracts) and retinal tears.  He opined that they were less likely than not caused by diabetes.  The VA examiner did not, however, address whether the Veteran's service-connected diabetes mellitus aggravated these conditions.  In September 2011, the VA examiner provided an addendum to the August 2011 exam and stated that the Veteran underwent laser treatments for a retinal hole in the left eye and that cataract surgery was performed on both eyes.

Pursuant to the Board's November 2013 remand, the Veteran was afforded another VA examination in January 2014.  The VA examiner stated that the Veteran had been diagnosed with a congenital retinal hole, peripheral retinal hole, and pseudophkia.  With regard to the pseudophkia, the VA examiner stated that surgery was performed for nucleoscelrotic senile cataracts rather than diabetic cataracts.  The VA examiner opined that the Veteran's peripheral retinal holes were unassociated with diabetes mellitus especially in the absence of neovascularization or vitreous hemorrhages.  She concluded that there was nothing in the record to support a finding that either the Veteran's military service or diabetes mellitus either caused or aggravated the retinal holes.   

In May 2014, the Board obtained an addendum opinion to provide clarification regarding the opinions provided in the January 2014 VA examination report.  The VA examiner stated that the Veteran's left eye cataract (also referred to as pseudophkia) was less likely than not caused or aggravated by the service-connected diabetes mellitus.  In support for this opinion, the VA examiner reasoned that the Veteran's cataract was a nuclear sclerotic age related cataract rather than a metabolic cataract which is most commonly attributed to diabetes mellitus.  With regard to the Veteran's retinal holes, the VA examiner opined that there was nothing in medical literature to support an etiological link with diabetes mellitus, in the absence of vitreous traction from prolipherative diabetic retinopathy, which had never been present in the Veteran's case.  The VA examiner concluded that it was less likely than not that the Veteran's retinal holes were caused or aggravated by the service-connected diabetes mellitus.  Lastly, the VA examiner found that it was less likely than not that the Veteran's left eye posterior vitreous detachment was either caused or aggravated by the service-connected diabetes mellitus.  In support of the opinion, the VA examiner elaborated that a posterior vitreous detachment was part of the normal aging process and is in no way linked to diabetes mellitus either by clinical experience or medical literature.

Additionally, the Veteran's VA treatment records do not indicate treatment for diabetic retinopathy.  In May 2013, the Veteran underwent a diabetic teleretinal imaging test at the VA Medical Center.  The testing showed that the Veteran had no diabetic retinopathy.

The only evidence in support of the claim is the Veteran's own contention that he has left eye retinopathy related to his service-connected diabetes mellitus.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, diagnosis and etiology of his complaints left eye retinopathy, fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  


ORDER

Entitlement to service connection for left eye retinopathy, to include as secondary to diabetes mellitus is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


